Citation Nr: 1234637	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  08-02 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from June 1946 to October 1947.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the claim sought.

In the Veteran's VA Form 9, Appeal to the Board, he indicated that he wanted a hearing before the Board at the RO.  The record reflects that a hearing was scheduled at the Winston-Salem RO, in October 2011.  In September 2011, the Veteran cancelled his hearing and indicated that he did not wish to reschedule.  Thus, there is no hearing request pending at this time.

In April 2012, the claim was remanded to the RO for further development.  The claim has since been returned to the Board for appellate review.

A review of Virtual VA reveals no records relevant to the claim on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss disability is not etiologically related to active service.  Sensorineural hearing loss was first shown many years after separation from service.



CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that all required notice was sent to the Veteran in March 2006 letters, prior to the rating decision on appeal.  The claim was readjudicated in September 2012.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  The record contains treatment records from non-VA medical providers identified by the Veteran as having relevant records.  The Veteran has been afforded an appropriate VA medical examination in response to the claim.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claim. 

Legal Principles 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, including sensorineural hearing loss, service connection may be presumed if the disorder is shown to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002);     38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file and on Virtual VA, which includes his written contentions, private medical records, and VA examination reports.  Although this Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

At the outset, the Board notes that with the exception of a separation examination, the Veteran's service treatment records are not available for review and were likely destroyed in an accidental fire at the National Personnel Records Center in 1973.  The Board is aware that in such cases, VA has a heightened duty provide reasons and bases for its determinations, and to consider the benefit-of-the-doubt doctrine.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran's separation record reflects that he served in the Army as a clerk.  The Veteran alleges that he developed an ear infection in service which caused his current bilateral hearing loss.

As noted, the only service treatment record available is the Veteran's separation examination, in which his hearing, tested by the whispered voice test, was normal in October 1947.  The examination also noted that the Veteran had an ear disorder diagnosed in July 1947.  The examiner noted that the Veteran's ear disorder would not result in a disability or untimely death.  It was indicated there would be no permanent disability from the disorder.

The Veteran had a VA audiological evaluation in September 2007.  The audiologist reviewed the claims file and the Veteran's medical record in conjunction with the examination.  The Veteran reported performing administrative duties during service, and exposure to loud noises only during training.  He reported having an ear infection while on active duty.  Post service, the Veteran was involved in telephone installation.  The Veteran's hearing acuity was measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
85
90
95
95
LEFT
75
80
80
80
85

Speech recognition was 58 percent in the right ear and 72 percent in the left ear. The diagnosis for both ears was severe to profound sensorineural hearing loss.  

The examiner was asked to opine whether the Veteran's current hearing loss disability was related to his in-service ear infection.  She noted that the Veteran did not report significant noise exposure while on active duty, and current testing did not reveal the type of hearing loss that would be associated with hearing loss due to an ear infection (specifically, conductive hearing loss).  She also noted that the degree and configuration of hearing loss was not particularly consistent with that associated with noise exposure such as the Veteran described on active duty or the period thereafter.  The examiner noted that the Veteran's hearing loss could have a hereditary component, as the appellant's mother was also hard of hearing.  The examiner then found that she could not resolve this issue without resort to mere speculation.  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to "nonevidence" neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

On remand, in June 2012, the Veteran was afforded another VA examination for the purposes of providing an additional opinion.  The examiner reviewed the Veteran's claims file and conducted a hearing test.  She noted that the Veteran did not report significant noise exposure during his one year of active duty, but he did endorse an ear infection in 1947 for which he was reportedly hospitalized for five days and experienced a temporary decrease in hearing.  She noted the service treatment record that documented an "ear disorder" in July 1947.  The examiner noted, however, that there was no suggestion of a permanent hearing disorder nor was it as likely as not that the Veteran would have been hospitalized or treated in any way for sensorineural hearing loss.  The first evidence of hearing loss in the claims folder was in September 2007.  The examiner explained that this type of hearing loss was not consistent with the residual effects of an ear infection, as there was no evidence of a conductive component.  Therefore, she opined that as there was no evidence of a conductive component as would be expected from an ear infection, and the Veteran did not endorse acoustic trauma or significant chronic noise exposure (and audiometry was not consistent with such exposure), it was less likely than not that the current hearing loss was related to either the ear infection documented during active duty or military noise exposure.

On review of the evidence above, the Board finds the Veteran was diagnosed with an ear infection/disorder during service.  The Veteran also currently has a bilateral hearing disability, as recognized by VA under 38 C.F.R. § 3.385.  The Board finds, however, that the Veteran's bilateral hearing loss disability is unrelated to service.  The probative evidence of record reflects that the Veteran's current hearing loss is not consistent with the residual effects of an ear infection, as it does not contain a conductive component.  Significantly, the only competent medical opinion of record (from June 2012) states the bilateral hearing loss disability is not related to service, and contains detailed clinical rationale.  An inservice component was essentially ruled out in the initial exam, which did note that other opinion could not be determined by that examiner.  Accordingly, the evidence preponderates against the claim.

The Board has also considered the statements by the Veteran and his representative who believe that the appellant's bilateral hearing loss disability is related to the in-service ear infection.  Unfortunately, such evidence provides no basis for allowance of the claim.  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Here, while the Veteran is competent to report that he had in-service ear infections with hearing loss, he is not competent to provide a nexus between those complaints and his current bilateral hearing loss disability.  Hence, the lay assertions in this regard have no probative value.

In sum, the Board has found the Veteran's current bilateral hearing loss disability is not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.



ORDER

Service connection for a bilateral hearing loss disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


